DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 9/23/2021 are acknowledged and have been fully considered.  Claims 1-24 are now pending.  No claims are canceled; claim 1 is amended; claims 2-12, 15-19, 23, and 24 are withdrawn; no claims are new.
Claims 1, 13-14, and 20-22 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 13, 14, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chevalier et al. (US 2014/0057997) in view of Pesaro et al. (US 2016/0015031) as evidenced by Accu Dyne Test (“Surface Tension, Hansen Solubility Parameters, Molar Volume, Enthalpy of Evaporation, and Molecular Weight of Selected Liquids”).
Chevalier et al. teaches a composition comprising, in a physiologically acceptable oily medium, 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone and a solvent with solubility parameters in the Hansen solubility space such that 4.5<δa<7 and 14<δd<22 (see abstract).  Chevalier et al. teaches that δa is defined as δa2=δp2+δh (see [0016]).  Chevalier et al. teaches that the 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone has the structure of:

    PNG
    media_image1.png
    144
    222
    media_image1.png
    Greyscale

(see [0009]).  Chevalier et al. teaches that the composition can be used in a cosmetic composition for protecting the compositions against microbial contamination (see [0001]) and specifically teaches the cosmetic treatment of keratin materials (see [0007]).
Chevalier et al. does not teaches an aromatic alcohol wherein the alcohol is benzyl alcohol.
	Pesaro et al. teaches an antimicrobial composition with at least one acetophenone derivative and at least one second antimicrobial agent (see abstract).  Pesaro et al. teaches that the acetophenone derivative has the structure of 

    PNG
    media_image2.png
    139
    111
    media_image2.png
    Greyscale

where R1 stands for hydrogen or methyl, and R2 stands for hydrogen, hydroxyl or a -OCH3 group (see abstract). Pesaro et al. teaches that the second antimicrobial agent can be selected from a group which include benzyl alcohol (see [0030]) and specifically teaches an intimate wash composition with benzyl alcohol (see Table VI).
	Regarding claims 1 and 13, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add benzyl alcohol as taught by Pesaro et al. to the composition of Chevalier et al.  One would be motivated to do so with a reasonable expectation of success as Pesaro et al. teaches antimicrobial compositions with a similar core structure utilizing benzyl alcohol as the secondary antimicrobial agent.  Further, as evidenced by Accu Dyne Test, the Hansen Solubility Parameters for benzyl alcohol are δd = 18.4, δp = 6.3, and δh = 13.7.  Therefore δa equals 7.3 (i.e. √(6.32 + 13.7) ).  Thus a person of ordinary skill in the art would be further motivated to select benzyl alcohol from the teachings of Pesaro et al. as the solubility of the compound is close the suggested Hansen Solubility Parameters taught by Chevalier et al. as having the optimal solubility parameters for combining in a composition with 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone.
	Regarding claim 14, Chevalier et al. teaches that the 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone is present in a content ranging from 0.01% to 10% by weight of the composition (see [0010]) and that the solvent may be present in the composition in a content ranging from 0.05% to 30% by weight (see [0023]) which reads prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Regarding claim 20, Chevalier et al. teaches a physiologically acceptable medium (see [0025]).
	Regarding claim 21, Chevalier et al. teaches water (see [0037]), oil (see [0026]), polyols containing from 2 to 20 carbon atoms (see [0038]), gelling agents, film-forming polymers, dyestuffs, fragrances, fillers, UV-screening agents, plant extracts, cosmetic and dermatological active agents, and salts (see [0044]).
	Regarding claim 22, Chevalier et al. teaches that the 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone is present in a content ranging from 0.01% to 10% by weight of the composition (see [0010]).

Response to Arguments
Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive. 
	Applicant argues that the combination of 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone with an aromatic alcohol chose from 2-phenoxyalchohol, phenylethyl alcohol, benzyl alcohol, and certain cresol compounds makes it possible to obtain an antimicrobial mixture which has synergistic antimicrobial activity.  Applicant argues that the present invention makes it possible to incorporate 4-(3-ethoxy-4-

	However, Applicant is reminded that unexpected results must be commensurate in scope with the claimed invention.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In the instant case, Example 5 is specifically drawn to 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one and benzyl alcohol with specific amounts and ratios between the two components. Further, the amounts of the components and the observed effects are to be variable based on the species bacteria.  Specifically it is noted that in Example 5, different amounts of 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one and benzyl alcohol are taught to have synergy against a fungus, Aspergillus niger and a gram-positive bacteria, Enterococcus faecalis (see [0160]-[0162] and [0165]-[0166]).  While not specifically argued by Applicant, the Examiner notes that Example 3, utilizing phenylethyl alcohol and Example 6, utilizing 4-isopropyl-3-methylphenol have the same issues with concentration, ratio, and specificity to the organism showing the antimicrobial activity.  Additionally it is noted that that applicants have burden of explaining proffered data.  Thus at this time Applicant’s arguments of unexpected synergy are not found to be persuasive.
	Regarding Applicant’s argument that the present invention makes it possible to incorporate 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one in reduced concentrations in compositions, Chevalier et al. teaches that the 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone is present in a content ranging from 0.01% to 10% by weight of the prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Further, it is noted that "[e]xpected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  Addtionally, instant claim 1 has no recited amount of 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone.  Thus, it is unclear what “reduced concentration” Applicant is arguing.
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add benzyl alcohol as taught by Pesaro et al. to the composition of Chevalier et al.  One would be motivated to do so with a reasonable expectation of success as Pesaro et al. teaches antimicrobial compositions with a similar core structure utilizing benzyl alcohol as the secondary antimicrobial agent.  Further, as evidenced by Accu Dyne Test, the Hansen Solubility Parameters for benzyl alcohol are δd = 18.4, δp = 6.3, and δh = 13.7.  Therefore δa equals 7.3 (i.e. √(6.32 + .
Applicant argues that Pesaro merely mentions benzyl alcohol as a possible second antimicrobial agent along with innumerable other possibilities, without attaching any difference to using it as compared to any of the other possibilities. However, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Further, The MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Applicant argues that no examples of Pesaro demonstrates synergistic activity of an acetophenone derivative and benzyl alcohol.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, Pesaro teaches synergistically active mixtures (see [0346]).
Applicant argues that Table VI does not lead or motivate a person of ordinary skill in the art to select benzyl alcohol with the expectation of achieving the synergistic results with respect to Aspergillus niger as well as gram-positive bacteria, in particular on Enterococcus faecal.  However, the instant claims are not drawn to a method of treating Aspergillus niger or Enterococcus faecal, but rather to an antimicrobial composition.
Applicant argues that Pesaro does not teach that the second antimicrobial agents are combined with the acetophenone derivatives in order to be able to use the acetophenone derivatives in reduced concentrations in compositions.  However, the instant claims are simply drawn to an antimicrobial composition, not to a method of reducing the concentration of an active used.  Further, the fact that applicant has recognized another advantage (i.e. a reduction in concentration) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  It is additionally noted that Chevalier et al. teaches that the 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone is present in a content ranging from 0.01% to 10% by weight of the composition (see [0010]) and that instant claim 1 has no recited amount of 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone.  Thus, it is unclear what “reduced concentration” Applicant is arguing.
Applicant argues that the results achieved by the present invention would not have been reasonably predictable with a reasonable expectation of success.  However, it is not clear why the combination of an antimicrobial composition as taught by Pesaro for use in a cosmetic (see abstract) with another cosmetic composition of Chevalier which is taught to be effective for protecting against microbial contamination would be unpredictable. Further, as evidenced by Accu Dyne Test, the Hansen Solubility Parameters for benzyl alcohol are δd = 18.4, δp = 6.3, and δh = 13.7.  Therefore δa equals 7.3 (i.e. √(6.32 + 13.7) ).  Thus a person of ordinary skill in the art would be further motivated to select benzyl alcohol from the teachings of Pesaro et al. as the solubility of the compound is close the suggested Hansen Solubility Parameters taught by Chevalier et al. as having the optimal solubility parameters for combining in a composition with 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1, 13, 14, and 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, and 12-21 of copending Application No. 14/007549 in view of Pesaro et al. (US 2016/0015031) as evidenced by Accu Dyne (“Surface Tension, Hansen Solubility Parameters, Molar Volume, Enthalpy of Evaporation, and Molecular Weight of Selected Liquids”).
Copending Application No. 14/007549 is drawn to a composition comprising, in a physiologically acceptable oily medium 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone and an organic solvent with solubility parameters in the Hansen solubility space such that 4.5 < 5a < 7 and 14 < 5d < 22 wherein the organic solvent is present in a content ranging from 0,05% to 30% by weight.
Copending Application No. 14/007549 does not claim an aromatic alcohol wherein the alcohol is benzyl alcohol.
	Pesaro et al. teaches an antimicrobial composition with at least one acetophenone derivative and at least one second antimicrobial agent (see abstract).  Pesaro et al. teaches that the acetophenone derivative has the structure of 

    PNG
    media_image2.png
    139
    111
    media_image2.png
    Greyscale

where R1 stands for hydrogen or methyl, and R2 stands for hydrogen, hydroxyl or a -OCH3 group (see abstract). Pesaro et al. teaches that the second antimicrobial agent can be selected from a group which include benzyl alcohol (see [0030]) and specifically teaches an intimate wash composition with benzyl alcohol (see Table VI).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add benzyl alcohol as taught by Pesaro et al. to the composition of Copending Application No. 14/007549.  One would be motivated to do so with a reasonable expectation of success as Pesaro et al. teaches antimicrobial compositions with a similar core structure utilizing benzyl alcohol as the secondary antimicrobial agent.  Further, as evidenced by Accu Dyne, the Hansen Solubility Parameters for benzyl alcohol are δd = 18.4, δp = 6.3, and δh = 13.7.  Therefore δa equals 7.3 (i.e. √(6.32 + 13.7) ).  Thus a person of ordinary skill in the art would be further motivated to select benzyl alcohol from the teachings of Pesaro et al. as the solubility of the compound is close the suggested Hansen Solubility Parameters taught by Copending Application No. 14/007549 as having the optimal solubility parameters for combining in a composition with 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611